DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Drawings
The drawings are objected to because the bicycle crank arm from that is capable of being coupled to both the right side and left side of the crank spindle through a spindle attachment structure (Note: as best understood from the drawings and Applicant’s Remarks, the crank arm shown in Figure 8 is argued as being capable of being attached to both sides of the crank spindle, but that does not appear to be structurally possible given the triangle lobed shape of 72 and the splined shape of 88.  There appears to be no figures that shows two crank arms that can be interchanged without disassembling the crank arm attachment structure(s) that mount to the spindle) is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 14-16, 29-33, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dal Pra’ et al. (US 2006/0288819 A1).
Regarding claim 1, Dal Pra’ et al. discloses a bicycle crank set comprising: a crank spindle (4) comprising a first side (a left or right side of 4) and a second side (the side of 4 opposite to the first side);
a spindle attachment structure (5) unitarily formed on the first side of the crank spindle, wherein the unitarily formed spindle attachment structure comprises a spindle attachment structure interface (the splines) having a first shape (see Figure 3), wherein the spindle attachment structure acts as a direct interface (5 is the connection 
a crank spindle insert (14) inserted (see Paragraph 0040) into an opposite one of the first crank arm and the second crank arm from the spindle attachment structure, the crank spindle attachment comprising a spindle attachment structure interface (the splines) having the first shape (see Figure 3), and for attaching one of the first crank arm and the second crank arm to the crank spindle second side and wherein the crank spindle insert acts as a direct interface (14 is a connection member that forms a connection between the crank spindle and the crank arm thus meeting the claim limitation) between the crank spindle and one of the first crank arm and the second crank arm;
the first crank arm coupled to one of the first side and the second side of the crank spindle and through one of the unitarily formed attachment structure and the crank spindle attachment (1 and the non-shown crank arm must be able to connect to either side of 4 since both the first and second ends of 4 have the same spline arrangement); and
the second crank arm coupled to one of the first side and the second side of the crank spindle and through one of the unitarily formed attachment structure and the crank spindle attachment, on an opposite side from the first crank arm (1 and the non-shown crank arm must be able to connect to either side of 4 since both the first and second ends of 4 have the same spline arrangement).

Regarding claim 3, Dal Pra’ et al. discloses that the integrally formed spindle attachment structure comprises one of a circular interface, a square interface, a triangular interface, a square toothed spline, an involute spline, a tri-lobe polygon shape, a four-lobe polygon shape, and a geometric shape (see Figure 3).
Regarding claim 6, Dal Pra’ et al. discloses that one of the first crank arm and the second crank arm coupler to the crank spindle through one of a splined interface (see Figure 3), a tapered square interface, and a torque transmitting coupling.
Regarding claim 8, Dal Pra’ et al. discloses that the right side crank arm copies to the crank spindle through one of a splined interface (see Figure 3), a tapered square interface, and a torque transmitting coupling.
Regarding claim 14, Dal Pra’ et al. discloses a bicycle crank arm comprising:
a round lobed spline interface (33) **[for separately coupling with a right side of a crank spindle (4) and a left side of the crank spindle of a bicycle through a spindle attachment structure (8) unitarily formed on the crank spindle and a spindle attachment insert (3) that is inserted into the bicycle crank arm (see Paragraph 0040), wherein the spindle attachment structure and the spindle attachment insert separately act as a direct interface (3 and 8 are connection members that form a connection between the bicycle crank arm and the crank spindle thus meeting the claim limitation) between the crank spindle and the bicycle crank arm]**.

Regarding claim 16, Dal Pra et al. discloses that the crank arm comprise a left side crank arm (1).
Regarding claim 29, Dal Pra’ et al. discloses a bicycle crank set comprising:
a crank spindle (4) comprising a spindle attachment structure (5) unitarily formed on the crank spindle, wherein the unitarily formed spindle attachment structure comprises a spindle attachment structure interface (the splines) having a first shape (see Figure 3);
a first crank arm (1) coupled to a first side (the left-side of 4) of the crank spindle through the first shaped unitarily formed spindle attachment structure interface, wherein the spindle attachment structure acts as a direct interface (5 is the connection between the first crank arm and the crank spindle thus meeting the claim limitation) between the crank spindle and the first crank arm; and
a second crank arm (the crank arm that couples to the right-side of 4) comprising a crank spindle attachment insert (14) inserted (see Paragraph 0040) into the second crank arm, wherein the second crank arm is coupled to a second side (the right-side of 4) opposite the first side of the crank spindle through the spindle attachment, wherein the spindle attachment insert comprises a spindle attachment structure interface (the splines) having the first shape (see Figure 3), and wherein the crank spindle insert acts as a direct interface (14 is a connection member that forms a connection between the 
Regarding claim 30, Dal Pra’ et al. discloses that the integrally formed spindle attachment structure comprises a round lobed spline interface (see Figure 3).
Regarding claim 31, Dal Pra’ et al. discloses that the integrally formed spindle attachment structure comprises one of a circular interface, a square interface, a triangular interface, a square toothed spline, an involute spline, a tri-lobe polygon shape, a four-lobe polygon shape, and a geometric shape (see Figure 3).
Regarding claim 32, Dal Pra’ et al. discloses that the first crank arm comprises a right side crank arm (1) and the second crank arm comprises a left side crank arm (the non-shown crank arm that is opposite to 1).
Regarding claim 33, Dal Pra’ et al. discloses that the first crank arm comprises a left side crank arm (1) and the second crank arm comprises a right side crank arm (the non-shown crank arm that is opposite to 1).
Regarding claim 35, Dal Pra’ et al. discloses that one of the first crank arm and the second crank arm couples to the crank spindle through one of a splined interface (see Figure 3), a tapered square interface, and a torque transmitting coupling.
Regarding claim 38, Dal Pra’ et al. discloses a bicycle crank set comprising:
a crank spindle (4) comprising a crank spindle attachment structure (5) unitarily formed on the crank spindle;
a right side crank arm (1) coupled to the crank spindle through a crank spindle insert (14) inserted (see Paragraph 0040) into the right crank arm, wherein the crank spindle insert comprises an integrally formed attachment structure (splines), 
a left side crank arm (the non-shown crank arm opposite to 1) coupled to the crank spindle through the unitarily formed crank spindle attachment structure, wherein the crank spindle attachment and the unitarily formed crank spindle attachment structure comprise a same shaped attachment structure interface (see Figure 3), and wherein the spindle attachment structure acts as a direct interface (5 is the connection between the crank arm and the crank spindle thus meeting the claim limitation) between the crank spindle and left side crank arm).
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6, 8, 12, 14-16, 29-33, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 8,025,304 B2).
Regarding claim 1, Smith discloses a bicycle crank set comprising:
a crank spindle (2) comprising a first side (one of the sides of 2) and a second side (the side of 2 opposite to the first side);
a spindle attachment structure (6, 8) on the first side of the crank spindle, wherein the spindle attachment structure comprises a spindle attachment structure interface (6, 7) having a first shape (see Figure 1), wherein the spindle attachment structure acts as a direct interface (6 and 8 form a connection between the crank arm and the crank spindle thus meeting the claim limitation) between the crank spindle and one of a first crank arm (11) and a second crank arm (12);
a crank spindle insert (13, 14) inserted into an opposite one of the first crank arm and the second crank arm from the spindle attachment structure, the crank spindle insert comprising a spindle attachment structure interface (6, 7) having the first shape, and for attaching one of the first crank arm and the second crank arm to the crank spindle second side and wherein the crank spindle insert acts as a direct interface (13 and 14 form a connection between the crank spindle and the crank arm thus meeting the claim limitation) between the crank spindle and one of the first crank arm and the second crank arm;
the first crank arm coupled to one of the first side and the second side of the crank spindle and through one of the spindle attachment structure and the crank spindle insert (11 and 12 are capable of being attached to either side of 4); and

Smith does not disclose that the spindle attachment structure is unitarily formed on the first side of the crank spindle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle attachment structure be unitarily formed on the first side of the crank spindle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Forming the spindle attachment structure and the crank spindle as a unitary member would negate the attachment structure of the spindle attachment structure to the crank spindle thus reducing the number of parts in the invention.
Regarding claim 2, Smith discloses that the unitarily formed spindle attachment structure comprises a round lobed spline interface (as best understood, the splined hole in the crank arm meets the claim limitation since it is round; Is the Applicant trying to claim that the outer radial surface of each spline is rounded? If so, Smith discloses splines with a rounded outer surface).
Regarding claim 3, Smith discloses that the unitarily formed spindle attachment structure comprises one of a circular interface, a square interface, a triangular interface, a square toothed spline, an involute spline, a tri-lobe polygon shape, a four-lobe polygon shape, and a geometric shape (each 14 has a geometric shape).

Regarding claim 8, Smith discloses that the right side crank arm couples to the crank spindle through one of a splined interface (the interface between 7 and 14), a tapered square interface, and a torque transmitting coupling.
Regarding claim 12, Smith discloses one or more chain rings (Column 6 / Line 65 - Column 7 / Line 2).
Regarding claim 14, Smith discloses a bicycle crank arm comprising:
a round lobed spline interface (as best understood, the splined hole in the crank arm meets the claim limitation since it is round; Is the Applicant trying to claim that the outer radial surface of each spline is rounded? If so, Smith discloses splines with a rounded outer surface) **[for separately coupling with a right side of a crank spindle (1) and a left side of the crank spindle of a bicycle through a spindle attachment structure (6, 8) and a spindle attachment insert (13, 14) that is inserted into the bicycle crank arm, wherein the spindle attachment structure and the spindle attachment insert separately act as a direct interface (the spindle attachment structure and the spindle attachment insert are connection members that form a connection between the bicycle crank arm and the crank spindle thus meeting the claim limitation) between the crank spindle and the bicycle crank arm]**.
Smith does not disclose that the spindle attachment structure is unitarily formed on the crank spindle.
Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Forming the spindle attachment structure and the crank spindle as a unitary member would negate the attachment structure of the spindle attachment structure to the crank spindle thus reducing the number of parts in the invention.
Regarding claim 15, Smith discloses that the crank arm comprises a right side crank arm (12).
Regarding claim 16, Smith discloses that the crank arm comprises a left side crank arm (11).
Regarding claim 29, Smith discloses a bicycle crank set comprising:
a crank spindle (1) comprising a spindle attachment structure (6, 8), wherein the spindle attachment structure comprises a spindle attachment structure interface (the splines) having a first shape (see Figure 1);
a first crank arm (11 or 12) coupled to a first side of the crank spindle through the first shaped spindle attachment structure interface (see Figure 1), wherein the spindle attachment structure acts as a direct interface (the splines form a connection between the first crank arm and the crank spindle thus meeting the claim limitation) between the crank spindle and the first crank arm; and
a second crank arm (the other of 11 or 12) comprising a spindle attachment insert (13,14) coupled to a second side (the other of the left side of the left 5 or the right 
Smith does not disclose that the spindle attachment structure is unitarily formed on the crank spindle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle attachment structure be unitarily formed on the crank spindle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Forming the spindle attachment structure and the crank spindle as a unitary member would negate the attachment structure of the spindle attachment structure to the crank spindle thus reducing the number of parts in the invention.
Regarding claim 30, Smith discloses that the first interface comprises a round lobed spline interface (as best understood, the splined hole in each crank arm meets the claim limitation since they are round).
Regarding claim 31, Smith discloses that the first interface comprises one of a circular interface, a square interface, a triangular interface, a square toothed spline, an 
Regarding claim 32, Smith discloses that the first crank arm comprises a right side crank arm (12) and the second crank arm comprises a left side crank arm (11).
Regarding claim 33, Smith discloses that the first crank arm comprises a left side crank arm (11) and the second crank arm comprises a right side crank arm (12).
Regarding claim 35, Smith discloses that the first crank arm couples to the crank spindle through one of a splined interface (the interface between 7 and 14), a tapered square interface, and a torque transmitting coupling.
Regarding claim 38, Smith discloses a bicycle crank set comprising:
a crank spindle (1) comprising a crank spindle attachment structure (6, 8);
a right side crank arm (12) coupled to the crank spindle through a crank spindle insert (13, 14) inserted into the right crank arm, wherein the right crank arm comprises an integrally formed spindle attachment structure (13, 14; It is noted element 13 is integral with the crank arm even when the crank arm and 13 are not a unitary member since the word “integral” is not necessarily restricted to a one-piece article), and wherein the crank spindle insert acts as a direct interface (13 and 14 form a connection between the right side crank arm and the crank spindle thus meeting the claim limitation) between the crank spindle and the right side crank arm); and
a left side crank arm (11) coupled to the crank spindle through the crank spindle attachment structure, wherein the crank spindle insert and the crank spindle attachment structure comprise a same shaped attachment structure interface (see the shape of the splines), and wherein the spindle attachment structure acts as a direct 
Smith does not disclose that the spindle attachment structure is unitarily formed on the crank spindle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spindle attachment structure be unitarily formed on the crank spindle, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Forming the spindle attachment structure and the crank spindle as a unitary member would negate the attachment structure of the spindle attachment structure to the crank spindle thus reducing the number of parts in the invention.
Claims 7, 9,18, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 8,025,304 B2) in view of Staples et al. (US 2010/0275724 A1).
Regarding claim 7, Smith discloses all of the claim limitations, see above, but does not disclose that one of the first crank arm and the second crank arm is manufactured from a first material and the insert is manufactured from a second material different than the first material.
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.

Regarding claim 9, Smith discloses all of the claim limitations, see above, but does not disclose that that the right side crank arm is manufactured from a first material and the spindle insert is manufactured from a second material different than the first material.
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith to have the right side crank arm be manufactured from a first material and to have the spindle insert be manufactured from a second material different than the first material, as taught by Shiraishi et al., for the purpose of reducing the weight of the crank arm through the use of composite materials while providing an insert made of materials that are stronger than the composite material of the crank arm thus reducing the chance of damaging the insert during use.

Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1 -2) different than the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith to have the crank arm be manufactured from a first material and to have the insert be manufactured from a second material different than the first material, as taught by Staples et al., for the purpose of reducing the weight of the crank arm through the use of composite materials while providing an insert made of materials that are stronger than the composite material of the crank arm thus reducing the chance of damaging the insert during use.
Regarding claim 34, Smith discloses all of the claim limitations, see above, but does not disclose that that the second crank arm is manufactured from a first material and the attachment insert is manufactured from a second material different than the first material.
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith to have the 
Regarding claim 36, Smith discloses all of the claim limitations, see above, but does not disclose that that the first crank arm is manufactured from a first material and the attachment insert is manufactured from a second material different than the first material.
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith to have the first crank arm be manufactured from a first material and to have the insert be manufactured from a second material different than the first material, as taught by Staples et al., for the purpose of reducing the weight of the crank arm through the use of composite materials while providing an insert made of materials that are stronger than the composite material of the crank arm thus reducing the chance of damaging the insert during use.
Claims 11, 19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 8,025,304 B2) in view of Shiraishi et al. (US 7,650,817 B2).
Regarding claim 11, Smith discloses all of the claim limitations, see above, but does not disclose that the first side crank arm and the second crank arm comprise a hollow structure.
Shiraishi et al. teaches a left side crank arm (52) and a right side crank arm (51) that comprise a hollow structure (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first crank arm and second crank arm of Smith to have a hollow structure, as taught by Shiraishi et al., for the purpose of reducing the weight of the crank arms thereby making it easier to rotate the pedals.
Regarding claim 19, Smith discloses all of the claim limitations, see above, but does not disclose that the crank arm comprises a hollow structure.
Shiraishi et al. teaches a crank arm (52) that comprises a hollow structure (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of Smith to have a hollow structure, as taught by Shiraishi et al., for the purpose of reducing the weight of the crank arm thereby making it easier to rotate the pedal.
Regarding claim 37, Smith discloses all of the claim limitations, see above, but does not disclose that the first crank arm comprise a hollow structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first crank arm of Smith to have a hollow structure, as taught by Shiraishi et al., for the purpose of reducing the weight of the crank arms thereby making it easier to rotate the pedals.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 8,025,304 B2) in view of Durham (US 5,809,844).
Regarding claim 13, Smith discloses all of the claim limitations, see above, but does not disclose one or more spacers for adjusting a chain-line of the one or more chain rings.
Durham teaches one or more spacers (7) for adjusting a chain-line of one or more chain rings (4, 5, 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith to have one or more spacers for adjusting a chain-line of the one or more chain rings, as taught by Durham, for the purpose of allowing the user the ability to choose the spacing between the chains for their intended purpose or driving feel.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dal Pra’ et al. (US 2006/0288819 A1) in view of Staples et al. (US 2010/0275724 A1).
Regarding claim 7, Dal Pra’ et al. discloses all of the claim limitations, see above, but does not disclose that one of the first crank arm and the second crank arm is 
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the first and second crank arms of Dal Pra’ et al. to be manufactured from a first material and to have the insert be manufactured from a second material different than the first material, as taught by Staples et al., for the purpose of reducing the weight of the crank arm through the use of composite materials while providing an insert made of materials that are stronger than the composite material of the crank arm thus reducing the chance of damaging the insert during use.
Claims 9, 18, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Pra’ et al. (US 2006/0288819 A1) in view of Staples et al. (US 2010/0275724 A1).
Regarding claim 9, Dal Pra’ et al. discloses all of the claim limitations, see above, but does not disclose that the right side crank arm is manufactured from a first material and the insert is manufactured from a second material different than the first material.
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.

Regarding claim 18, Dal Pra’ et al. discloses all of the claim limitations, see above, but does not disclose that the crank arm is manufactured from a first material and the spindle insert is manufactured from a second material different than the first material.
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dal Pra’ et al. in view of Smith to have the crank arm be manufactured from a first material and to have the insert be manufactured from a second material different than the first material, as taught by Staples et al., for the purpose of reducing the weight of the crank arm through the use of composite materials while providing an insert made of materials that are stronger than the composite material of the crank arm thus reducing the chance of damaging the insert during use.

Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dal Pra’ et al. in view of Smith to have the second crank arm be manufactured from a first material and to have the insert be manufactured from a second material different than the first material, as taught by Staples et al., for the purpose of reducing the weight of the crank arm through the use of composite materials while providing an insert made of materials that are stronger than the composite material of the crank arm thus reducing the chance of damaging the insert during use.
Regarding claim 36, Dal Pra’ et al. discloses all of the claim limitations, see above, but does not disclose that that the first crank arm is manufactured from a first material and the insert is manufactured from a second material different than the first material.
Staples et al. teaches a crank arm manufactured from a first material (Paragraph 0020 / Lines 2-5) and an insert manufactured from a second material (Paragraph 0021 / Lines 1-2) different than the first material.
.
Claims 11, 19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Pra’ et al. (US 2006/0288819 A1) in view of Shiraishi et al. (US 7,650,817 B2).
Regarding claims 11 and 19, Dal Pra’ et al. discloses all of the claim limitations, see above, but does not disclose that the crank arm comprises a hollow structure.
Shiraishi et al. teaches a crank arm (52) that comprises a hollow structure (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of Dal Pra’ et al. to have a hollow structure, as taught by Shiraishi et al., for the purpose of reducing the weight of the crank arm thereby making it easier to rotate the pedal.
Regarding claim 37, Dal Pra’ et al. discloses all of the claim limitations, see above, but does not disclose that the first and second crank arms comprises hollow structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second crank arms of Dal Pra’ et al. to have a hollow structure, as taught by Shiraishi et al., for the purpose of reducing the weight of the crank arm thereby making it easier to rotate the pedal.
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
The Applicant provided arguments in the Remarks that are duplicate arguments which have already been addressed in previous Office Actions.  No new response is required from the Examiner since the arguments have already been responded to.
The Applicant argued on Pages 8-9 of the Remarks that “By the above amendments, the independent Claims have been amended to recite that each of the unitarily formed spindle attachment structure and the spindle attachment insert act as a direct interface between opposite sided crank arms. That is to say, the Claims as amended recite two different crank arm interfaces. This is in contrast to Dal Pra’ which teaches a single, same interface for each side of the crank spindle.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two different crank arm interfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 may have some novelty depending on how Applicant would claim it.  As shown in Figures 15-19, a spindle attachment insert engages a torque coupling feature integrally formed in the crank arm, a spindle attachment screw passes into the spindle attachment insert and threads into a threaded hole in the spindle, and an insert attachment screw that is externally threaded and the external threads engage internal threads of the spindle attachment insert thus retaining the spindle attachment insert in the crank arm. 
The Applicant argued on Pages 9-13 of the Remarks that “Dal Pra’ does not teach a unitarily formed spindle attachment on a first side of a crank spindle and a spindle attachment insert inserted into a crank arm [that] separately act as a direct interface between the crank spindle and opposite sided bicycle crank arms.”
The connection between the splines on the crank spindle and the splines on the inside of the crank arm(s) is viewed as a direct interface because the splines mesh with each other.  As long as there is engagement between two members there can be a viewed direct interface present.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two different crank arm interfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not appear to have any limitation(s) that disclose that there are two different crank arm interfaces.  Claims 1 discloses that the spindle attachment structure on both crank arms has a same first shape.  Applicant’s amendment to the independent claims only changes the limitation from “an interface” to “a direct interface” which has nothing to do with different crank arm interfaces.  The Applicant is advised to further structurally limit their invention to overcome the prior art of record.  For example, the assembly that affixes the spindle attachment inserts to the crank spindle may have some novelty depending on how Applicant would claim it.  As shown in Figures 15-19, a spindle attachment insert engages a torque coupling feature integrally formed in the crank arm, a spindle attachment screw passes into the spindle attachment insert and threads into a threaded hole in the spindle, and an insert attachment screw that is externally threaded and the external threads engage internal 
The Applicant argued on Pages 14-17 of the Remarks that “Smith does not teach a unitarily formed spindle attachment on a first side of a crank spindle and a spindle attachment insert inserted into a crank arm [that] separately act as a direct interface between the crank spindle and opposite sided bicycle crank arms.”
The connection between the splines on the crank spindle and the splines on the inside of the crank arm(s) is viewed as a direct interface because the splines mesh with each other.  As long as there is engagement between two members there can be a viewed direct interface present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM D ROGERS/           Primary Examiner, Art Unit 3656